Citation Nr: 0917322	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-15 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  A March 1970 rating decision denied the Veteran's claim 
of entitlement to service connection for a low back disorder.

2.  Evidence associated with the claims file since the March 
1970 rating decision was not of record at the time of the 
March 1970 rating decision and relates to an unestablished 
fact necessary to substantiate the Veteran's claim of 
entitlement to service connection for a low back disorder.

3.  The medical evidence of record does not show that the 
Veteran's currently diagnosed low back disorder is related to 
military service.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  A low back disorder was not incurred in or aggravated by 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in December 2004 satisfied the duty to notify provisions.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Veteran's service treatment records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  A VA examination was provided to the Veteran 
in connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

New and Material

An unappealed rating decision in March 1970 denied the 
Veteran's claim of entitlement to service connection for a 
low back disorder on the basis that a low back disorder was 
not shown at the time of the Veteran's separation from 
military service.  The relevant evidence of record at the 
time of the March 1970 rating decision consisted of the 
Veteran's service treatment records.
 
The Veteran did not file a notice of disagreement after the 
March 1970 rating decision.  Therefore, the March 1970 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO determined in an April 2007 statement of the 
case that new and material evidence was presented to reopen 
the claim of entitlement to service connection for a low back 
disorder, this decision is not binding on the Board.  The 
Board must first decide whether evidence has been received 
that is both new and material to reopen the claim.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  Consequently, 
the Board will adjudicate the question of whether new and 
material evidence has been received, furnishing a complete 
explanation as to its reasons and bases for such a decision.

In November 2004, a claim to reopen the issue of entitlement 
to service connection for a low back disorder was received.  
The relevant evidence of record received since the March 1970 
rating decision includes a September 1967 letter from the 
Veteran's unit commander, VA medical records dated from June 
1999 to May 2006, statements from the Veteran's friends and 
family dated from December 2004 to February 2005, a February 
2005 statement from an insurance agent, a May 2005 VA spine 
examination report, a May 2006 letter from a private 
physician, and a transcript of a March 2009 videoconference 
hearing before the Board.  All of the evidence received since 
the March 1970 rating decision is "new" in that it was not 
of record at the time of the March 1970 decision.  The VA and 
private medical records show that the Veteran has a current 
diagnosis of a low back disorder, something that was not 
shown at the time of the March 1970 rating decision.  
Therefore, the VA and private medical records raise a 
reasonable possibility of 


substantiating his claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Veteran's claim of entitlement to service 
connection for a back disorder is reopened.

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the Veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

The Veteran's service treatment records show that he 
complained of an acute strain of the low back in January 
1967.  Numerous service treatment records dated between 
January 1967 and April 1967 included complaints and symptoms 
of a low back disorder.  Radiographic examinations performed 
in January 1967 and April 1967 showed no abnormalities in the 
Veteran's spine.

A July 1967 service medical report stated that the Veteran 
was admitted for orthopedic treatment of a low back disorder 
in May 1967.  The report stated that the Veteran was treated 
for 53 days on an orthopedic basis, then transferred to 
psychiatric treatment.  After an extensive discussion of the 
Veteran's history and his hospitalization course, the 
examiner stated that the final diagnosis was "[c]onversion 
reaction; manifested by back pain and ky[p]hotic posture 
p[re]cipitated by events described in the history."

The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of a low back disorder 
after July 1967.  In a September 1967 letter, the Veteran's 
commanding officer noted that the Veteran had "back 
trouble."  On the Veteran's August 1969 separation medical 
examination, the Veteran reported that he did not have 
recurrent back pain.

After separation from military service, in a June 1999 VA 
outpatient medical report, the Veteran complained of low back 
pain radiating to his lower extremities.  After physical 
examination, the diagnosis was low back pain with 
radiculopathy.  The medical evidence of record shows that a 
low back disorder has been consistently diagnosed since June 
1999.

In a September 2004 VA psychiatric report, the Veteran stated 
"that his main problem he feels is arthritis in his back, 
which began in 1967, while in the service with jumping in and 
out of trucks."

Multiple statements from the Veteran's friends and family 
dated between December 2004 and February 2005 reported that 
the Veteran had a low back disorder during military service 
which continued after the Veteran's separation from military 
service.

A February 2005 letter from an insurance agent stated that 
"[i]n about July 1973 I took an application on [the Veteran] 
for health insurance[.]  The company issued the policy with a 
waiver on the entire back or [option] with a[n] increase in 
premium.  [The Veteran] refused to accept [the] policy."

A May 2005 VA spine examination report stated that the 
Veteran's claims file had been reviewed.  The examiner 
specifically stated that the Veteran's service medical 
records had been reviewed in great detail.  After physical 
examination, the diagnoses were degenerative changes of the 
lumbar spine and chronic lumbosacral muscle spasm.  The 
examiner stated that

[a]fter review and physical exam[ination] 
it is my opinion that the current 
degenerative findings are less likely 
than not related to the [Veteran's] 
inservice treatment for thoracic and 
lumbar spine condition.  Per the [service 
treatment records] he was treated for 
muscle strain/mid thoracic area with 
negative x[-]rays in early 1967 and on 
his separation exam[ination] in August of 
1969 back pain and/or condition was not 
mentioned.

An April 2006 letter from a private physician stated that the 
Veteran

injured his back in 1967 while serving in 
the US Army in Germany.  At the time of 
injury, he was hospitalized for 
approximately one month for treatment but 
improved enough to return to his job in 
the motor pool.  While working in the 
motor pool, he reinjured the same 
location in his back, however, he did not 
require hospitalization at that 
time. . . .

Records from the time of his injury in 
Germany are also unavailable, however, 
given [the Veteran's] verbal account of 
his history and the [magnetic resonance 
imaging] films he presented, I feel his 
current back pain certainly could be 
related to his previous injury.

The medical evidence of record does not show that the 
Veteran's currently diagnosed low back disorder is related to 
military service.  While the Veteran's service treatment 
records include multiple reports of a low back disorder, they 
were all dated between January 1967 and July 1967, and the 
final diagnosis concluded that the Veteran's back pain was a 
manifestation of a psychiatric disorder and not an 
independent orthopedic disorder.  Contemporary x-ray 
examinations of the Veteran's back found no abnormalities.  
There is no medical evidence of record that the Veteran was 
treated for a low back disorder during the last 2 years of 
his active military service.  In the August 1969 separation 
medical examination, the Veteran reported that he did not 
have recurrent back pain, and the corresponding physical 
examination did not note any back disorder.  After separation 
from military service, there is no medical evidence of record 
that a low back disorder was diagnosed prior to June 1999, 
approximately 30 years after separation from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

In addition, the preponderance of the medical evidence of 
record does not show that the Veteran's currently diagnosed 
low back disorder is related to military service.  The only 
medical evidence of record that provides a medical opinion 
relating the Veteran's currently diagnosed low back disorder 
to military service is the April 2006 letter from a private 
physician.  However, that letter was based on the Veteran's 
"verbal account of his history" and is thus not competent 
etiological or diagnostic evidence.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).  Such evidence cannot enjoy the 
presumption of truthfulness, because a medical professional 
is not competent to opine as to matters outside the scope of 
his or her expertise, and a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) ("in order for any testimony to be probative of 
any fact, the witness must be competent to testify as to the 
facts under consideration").  The United States Court of 
Appeals for Veterans Claims has held that medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Furthermore, while 
the April 2006 letter from the private physician stated that 
the Veteran's "current back pain certainly could be related 
to his previous injury," the word "could" is entirely 
speculative and does not create an adequate nexus for the 
purposes of establishing service connection.  Bloom v. West, 
12 Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that Veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative).  

In contrast, the May 2005 VA spine examination report 
included a through review of the Veteran's entire claims 
file, specifically including a detailed examination of the 
Veteran's service treatment records.  On the basis of this 
examination, the examiner concluded that the Veteran's 
currently diagnosed low back disorder was not related to 
military service.

While the record includes numerous statements from the 
Veteran, his family, and his friends about his symptomatology 
in service and after separation from military service, these 
statements alone are not sufficient to prove that the 
Veteran's currently diagnosed low back disorder is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As they are not 
physicians, the Veteran, his family, and his friends are not 
competent to make a determination that the Veteran's 
currently diagnosed low back disorder is related to military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
there is no competent etiological evidence of record that 
relates the Veteran's currently diagnosed low back disorder 
to military service.  As such, service connection for a low 
back disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
etiological evidence of record that relates the Veteran's 
currently diagnosed low back disorder to military service, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


